ORDER

PER CURIAM.
Jo Ann Zitnansky and Jaro Zitnansky (the Zitnanskys) respond to this court’s order directing them to show cause why their appeal should not be transferred to the United States Court of Appeals for the Second Circuit.
The Zitnanskys sued the International Fidelity Insurance Company in the United States District Court for the Eastern District of New York, apparently asserting breach of contract and constitutional arguments. The district court dismissed the action as barred by res judicata. The Zitnanskys appealed, seeking review by this court.
This case clearly does not fall within this court’s jurisdiction. 28 U.S.C. § 1295. In their response, the Zitnanskys make arguments concerning the merits of their case but not concerning why we should not transfer the appeal.
Accordingly,
IT IS ORDERED THAT:
The appeal is transferred to the United States Court of Appeals for the Second Circuit pursuant to 28 U.S.C. § 1631.